DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2020 has been entered.
 
Claims 1, 8, 15, and 16 are amended; claims 2-7, 9-14, and 17-20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments, the objection to claim 16 is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a topology generator configured to generate a blueprint” in claim 15.
“a deployment director configured to:” coupled with functional language in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, these claim limitations are being interpreted to cover the corresponding hardware/software modules and components described in specification [0009] in which may include the topology generator and deployment director.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gene Su - Attorney for Applicants (Reg. No. 45,140) – on 1/15/2021.

The application has been amended as follows: 
1. (Currently Amended) A method to manage deployment of virtual machines in a cloud environment including a first deployment environment and a second deployment environment, the method comprising: 
generating a blueprint comprising an application storage policy to deploy one or more virtual machines in the first deployment environment and one or more virtual machines in the second deployment environment, wherein the first deployment environment and the second deployment environment are physically isolated, and the application storage policy includes a plurality of storage policies of endpoints in the first deployment environment and the second deployment environment; 
prior to deploying any virtual machine on a first endpoint in the first deployment environment or a second endpoint in the second deployment environment:

determining that the application storage policy comprises a second storage policy of the second endpoint and collecting the second storage policy, wherein the second storage policy is different than the first storage policy; and
after collecting the first storage policy and the second storage policy, allocating storage resources in the first deployment environment to deploy a first virtual machine on the first endpoint according to the first storage policy and allocating storage resources in the second deployment environment to deploy a second virtual machine on the second endpoint according to the second storage policy.

8. (Currently Amended): A non-transitory computer-readable storage medium, containing a set of instructions which, in response to execution by a processor, cause the processor to perform a method to manage deployment of virtual machines in a cloud environment including a first deployment environment and a second deployment environment, the method comprising: 
generating a blueprint comprising an application storage policy to deploy one or more virtual machines in the first deployment environment and one or more virtual machines in the second deployment environment, wherein the first deployment environment and the second deployment environment are physically isolated, and the application storage policy includes a plurality of storage policies 
prior to deploying any virtual machine on a first endpoint in the first deployment environment or a second endpoint in the second deployment environment: 
determining that the application storage policy comprises a first storage policy of the first endpoint and collecting the first storage policy; and 
determining that the application storage policy comprises a second storage policy of the second endpoint and collecting the second storage policy, wherein the second storage policy is different than the first storage policy; and 
after collecting the first storage policy and the second storage policy, allocating storage resources in the first deployment environment to deploy a first virtual machine on the first endpoint according to the first storage policy and allocating storage resources in the second deployment environment to deploy a second virtual machine on the second endpoint according to the second storage policy. 

15. (Currently Amended): A system to manage deployment of virtual machines in a cloud environment, the system comprising: an application manager comprising: 
a topology generator configured to generate a blueprint comprising an application storage policy to deploy one or more virtual machines in the first deployment environment and one or more virtual machines in the second deployment environment, wherein the first deployment environment and the a plurality of storage policies of endpoints in the first deployment environment and the second deployment environment; and 
a deployment director configured to: 
prior to deploying any virtual machine on a first endpoint in the first deployment environment or a second endpoint in the second deployment environment: 
determine that the application storage policy comprises a first storage policy of the first endpoint and collect the first storage policy; and 
determine that the application storage policy comprises a second storage policy of the second endpoint and collect the second storage policy, wherein the second storage policy is different than the first storage policy; and 
after collecting the first storage policy and the second storage policy, allocate storage resources in the first deployment environment to deploy a first virtual machine on the first endpoint according to the first storage policy and allocate storage resources in the second deployment environment to deploy a second virtual machine on the second endpoint according to the second storage policy.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach the combination of “generating a blueprint comprising an application storage policy to deploy one or more virtual machines in the first deployment environment and one or more virtual machines in the second deployment environment, wherein the first deployment environment and the second deployment environment are physically isolated, and the application storage policy includes a plurality of storage policies of endpoints in the first deployment environment and the second deployment environment; prior to deploying any virtual machine on a first endpoint in the first deployment environment or a second endpoint in the second deployment environment: determining that the application storage policy comprises a first storage policy of the first endpoint and collecting the first storage policy; and determining that the application storage policy comprises a second storage policy of the second endpoint and collecting the second storage policy, wherein the second storage policy is different than the first storage policy; and after collecting the first storage policy and the second storage policy, allocating storage resources in the first deployment environment to deploy a first virtual machine on the first endpoint according to the first storage policy and allocating storage resources in the second deployment environment to deploy a second virtual machine on the second endpoint according to the second storage policy.” (in combination with the other limitations of the independent claims).
Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165